Name: 2011/397/EU: Decision of the European Central Bank of 21Ã June 2011 on the environmental and health and safety accreditation procedures for the production of euro banknotes (ECB/2011/8)
 Type: Decision
 Subject Matter: health;  monetary economics;  environmental policy;  monetary relations
 Date Published: 2011-07-05

 5.7.2011 EN Official Journal of the European Union L 176/52 DECISION OF THE EUROPEAN CENTRAL BANK of 21 June 2011 on the environmental and health and safety accreditation procedures for the production of euro banknotes (ECB/2011/8) (2011/397/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Whereas: (1) Article 128(1) of the Treaty and Article 16 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB) provide that the European Central Bank (ECB) has the exclusive right to authorise the issue of euro banknotes within the Union. This right includes the competence to take measures to protect the integrity of euro banknotes as a means of payment. (2) The Unions environmental policy is based on the principle of environmental integration, as laid down in Article 11 of the Treaty, according to which environmental protection requirements must be integrated into the definition and implementation of the Unions policies and activities, in particular with a view to promoting sustainable development. Bearing this principle in mind, the Eurosystem promotes good environmental management based on the ISO 14000 series of standards. (3) According to Article 9 of the Treaty, in defining and implementing its policies and activities, the Union shall take into account requirements, inter alia, linked to the protection of human health. Bearing this principle in mind, the avoidance and minimisation of any risks to the health and safety of the general public and of the workers involved in the production of euro banknotes or of euro banknote raw materials is of paramount importance to the Eurosystem. The Eurosystem supports good health and safety management in line with the policies of the European Agency for Safety and Health at Work (1) and the OHSAS 18000 series of standards. (4) For these reasons, environmental and health and safety accreditation procedures should be put in place to ensure that only manufacturers that conform with minimum environmental and health and safety requirements are accredited to carry out a euro banknote production activity. (5) In order to monitor the environmental and health and safety performance of the accredited manufacturers of euro banknotes and euro banknote raw materials as closely as possible, the ECB needs to regularly gather data from those manufacturers on the impact on the environment and on the health and safety of their production of euro banknotes and euro banknote raw materials, HAS ADOPTED THIS DECISION: SECTION I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) NCB means the national central bank of a Member State whose currency is the euro; (b) euro banknote raw materials means paper, ink, foil and thread used to produce euro banknotes; (c) manufacturing site means any premises that a manufacturer uses, or wishes to use, for the production of euro banknotes or euro banknote raw materials; (d) manufacturer means any entity that is, or wishes to be, involved in a euro banknote production activity; (e) environmental accreditation means the status, the scope of which is set out in Article 3, granted by the ECB to a manufacturer confirming that its euro banknote production activity is in conformity with the requirements laid down in Section II; (f) health and safety accreditation means the status, the scope of which is set out in Article 4, granted by the ECB to a manufacturer confirming that its euro banknote production activity is in conformity with the requirements laid down in Section III; (g) accredited manufacturer means a manufacturer which has been granted environmental accreditation and health and safety accreditation; (h) certification authority means an independent certification authority which evaluates manufacturers environmental or health and safety management systems and is accredited to certify that the manufacturer fulfils the requirements of the ISO 14000 or OHSAS 18000 series of standards; (i) euro banknote production activity means the production of euro banknotes or of any euro banknote raw materials; (j) ECB working day means a day from Monday to Friday, excluding ECB public holidays; (k) plate making means the production of printing plates for the offset or intaglio printing technologies used for the production of euro banknotes; (l) individual production means production composed of several batches made out of the same raw materials from the same suppliers, whereby the composition is homogeneous throughout, and does not introduce new substances, or the same substances with above the limit concentration variations, as specified by the ECB separately. Article 2 General principles 1. A manufacturer may only carry out a euro banknote production activity if the ECB grants it environmental accreditation and health and safety accreditation for that activity. 2. The ECB requirements for environmental and health and safety accreditation shall be minimum requirements. Manufacturers may adopt and implement stricter environmental and/or health and safety standards, but the ECB shall only assess the manufacturers fulfilment of the requirements laid down in this Decision. 3. The Executive Board shall be competent to take all decisions relating to a manufacturers environmental and health and safety accreditation, taking into account the views of the Banknote Committee, and shall inform the Governing Council thereof. 4. An accredited manufacturer may only carry out a euro banknote production activity at the manufacturing sites for which it has been granted: (a) environmental accreditation; and (b) health and safety accreditation, notwithstanding any other accreditation granted pursuant to any other ECB legal act. 5. Any costs and associated losses that a manufacturer incurs in connection with the application of this Decision shall be borne by the manufacturer. 6. The ECB shall lay down separately technical details of the requirements to be fulfilled by manufacturers to obtain environmental and health and safety accreditation. Article 3 Environmental accreditation 1. Accreditation on the basis of the ISO 14000 series of standards on environmental management systems shall follow the procedure set out in Section II. A manufacturer may only carry out a euro banknote production activity if the ECB has granted it environmental accreditation for that activity. 2. A manufacturer may be granted environmental accreditation for a euro banknote production activity provided that it fulfils all of the following conditions: (a) it conforms with the ISO 14001 standard at a particular manufacturing site for a particular euro banknote production activity and the certification authority has issued a certificate to that effect; (b) where it is a printing works, its manufacturing site is located in a Member State; (c) where it is not a printing works, its manufacturing site is located in a Member State or in a Member State of the European Free Trade Association. 3. The Executive Board may grant exemptions to the location requirement set out in paragraph 2(b) and (c) on a case-by-case basis, taking into account the views of the Banknote Committee. Any such decision shall be promptly notified to the Governing Council. The Executive Board shall abide by any decision of the Governing Council on this issue. 4. Environmental accreditation shall be granted to a manufacturer for 3 years, subject to any decision taken pursuant to Article 13 or 14. 5. The ECBs prior written consent shall be required for an environmental accredited manufacturer to outsource the production of euro banknotes or euro banknote raw materials to another manufacturing site or to any third party, including the manufacturers subsidiaries and associated companies. Article 4 Health and safety accreditation 1. Accreditation on the basis of the OHSAS 18001 standard on health and safety management systems shall follow the procedure set out in Section III. A manufacturer may only carry out a euro banknote production activity if the ECB has granted it health and safety accreditation for that activity. 2. A manufacturer may be granted health and safety accreditation for a euro banknote production activity provided that it fulfils all of the following conditions: (a) it conforms with the OHSAS 18001 standard at a particular manufacturing site for a particular euro banknote production activity and the certification authority has issued a certificate to that effect; (b) where it is a printing works, its manufacturing site is located in a Member State; (c) where it is not a printing works, its manufacturing site is located in a Member State or in a Member State of the European Free Trade Association. 3. The Executive Board may grant exemptions to the location requirement set out in paragraph 2(b) and (c) on a case-by-case basis, taking into account the views of the Banknote Committee. Any such decision shall be promptly notified to the Governing Council. The Executive Board shall abide by any decision of the Governing Council on this issue. 4. Health and safety accreditation shall be granted to a manufacturer for 3 years, subject to any decision taken pursuant to Articles 13 or 14. 5. The ECBs prior written consent shall be required for a health and safety accredited manufacturer to outsource the production of euro banknotes or euro banknote raw materials to another manufacturing site or to any third party, including the manufacturers subsidiaries and associated companies. SECTION II ENVIRONMENTAL ACCREDITATION PROCEDURE Article 5 Initiation request 1. A manufacturer that wishes to carry out a euro banknote production activity shall make a written request to the ECB to initiate the environmental accreditation procedure. The initiation request shall include all of the following: (a) a specification of the manufacturing site and its location; (b) a copy of the ISO 14001 certificate for the specified site; (c) a summary in English of the latest annual audit report issued by the certification authority; (d) an annual report in English describing the performance of its internal environmental management system using a template provided by the ECB. 2. The ECB shall check whether the documentation provided by the manufacturer in its initiation request is complete. It shall inform the manufacturer of the outcome of this evaluation within 30 ECB working days from the date of receipt of the initiation request. The ECB may extend this time limit once, with written notice to the manufacturer. While the ECB is carrying out this evaluation, it may request complementary information from the manufacturer in relation to the requirements listed in paragraph 1. If the ECB requests complementary information, it shall inform the manufacturer of the outcome of the evaluation within 20 ECB working days from the date of receipt of the complementary information. 3. The ECB shall reject the initiation request and inform the manufacturer in writing of its decision to do so and the reasons within the time limits specified in paragraph 2 if any of the following applies: (a) the manufacturer fails to provide the information required pursuant to paragraph 1; (b) it fails to supply any complementary information requested by the ECB pursuant to paragraph 2 within a reasonable period to be mutually agreed; (c) the environmental accreditation of the manufacturer has been revoked and the period of prohibition on reapplication specified in the revocation decision has not elapsed; (d) the location of the manufacturing site does not meet the requirements laid down in Article 3(2)(b) or (c). Article 6 Environmental accreditation 1. In the event of a positive evaluation by the ECB of the initiation request pursuant to Article 5(2), the manufacturer shall be granted environmental accreditation. 2. The ECBs decision granting the manufacturer environmental accreditation shall clearly identify: (a) the name of the manufacturer; (b) the manufacturing site for which environmental accreditation is granted and its exact address; (c) the date of expiry of the environmental accreditation; (d) any specific conditions relating to points (b) and (c). 3. Environmental accreditation shall be granted to a manufacturer for a renewable period of 3 years. If the environmental accredited manufacturer re-applies for environmental accreditation before the date of expiry of such accreditation, its environmental accreditation shall remain valid until the ECB has taken a decision pursuant to paragraph 1. 4. If the ECB rejects the request for environmental accreditation, the manufacturer may initiate the review procedure laid down in Article 15. SECTION III HEALTH AND SAFETY ACCREDITATION PROCEDURE Article 7 Initiation request 1. A manufacturer that wishes to carry out a euro banknote production activity shall make a written request to the ECB to initiate the health and safety accreditation procedure. This initiation request shall include all of the following: (a) a specification of the manufacturing site and its location; (b) a copy of the OHSAS 18001 certificate for the specified site; (c) a summary in English of the latest annual audit report issued by the certification authority; (d) an annual report in English describing the performance of its internal management system on health and safety using a template provided by the ECB. 2. The ECB shall check whether the documentation provided by the manufacturer in its initiation request is complete. It shall inform the manufacturer of the outcome of this evaluation within 30 ECB working days from the date of receipt of the initiation request. The ECB may extend this time limit once with written notice to the manufacturer. While the ECB is carrying out this evaluation, it may request complementary information from the manufacturer in relation to the requirements listed in paragraph 1. If the ECB requests complementary information, it shall inform the manufacturer of the outcome of the evaluation within 20 ECB working days from the date of receipt of the complementary information. 3. The ECB shall reject the initiation request and inform the manufacturer in writing of its decision to do so and the reasons within the time limits specified in paragraph 2 if any of the following applies: (a) the manufacturer fails to provide the information required pursuant to paragraph 1; (b) it fails to supply any complementary information requested by the ECB pursuant to paragraph 2 within a reasonable period to be mutually agreed; (c) the health and safety accreditation of the manufacturer has been revoked and the period of prohibition on reapplication specified in the revocation decision has not elapsed; (d) the location of the manufacturing site does not meet the requirements laid down in Article 4(2)(b) or (c). Article 8 Health and safety accreditation 1. In the event of a positive evaluation by the ECB of the initiation request pursuant to Article 7(2), the manufacturer shall be granted health and safety accreditation. 2. The ECBs decision granting the manufacturer health and safety accreditation shall clearly identify: (a) the name of the manufacturer; (b) the manufacturing site for which health and safety accreditation is granted and its exact address; (c) the date of expiry of the health and safety accreditation; (d) any specific conditions relating to points (b) and (c). 3. Health and safety accreditation shall be granted to a manufacturer for a renewable period of 3 years. If the health and safety accredited manufacturer re-applies for health and safety accreditation before the date of expiry of such accreditation, its health and safety accreditation shall remain valid until the ECB has taken a decision pursuant to paragraph 1. 4. If the ECB rejects the request for health and safety accreditation, the manufacturer may initiate the review procedure laid down in Article 15. SECTION IV CONTINUING OBLIGATIONS Article 9 Continuing obligations of accredited manufacturers 1. An accredited manufacturer shall inform the ECB in writing and without undue delay of any of the following: (a) the commencement of any procedure for the winding-up or reorganisation of the manufacturer or any analogous procedure; (b) the appointment of a liquidator, receiver, administrator or similar officer in relation to the manufacturer; (c) any intention to subcontract or to involve third parties in a euro banknote production activity for which the manufacturer has environmental and health and safety accreditation; (d) any change that occurs after environmental and health and safety accreditation has been granted that affects, or may affect, the fulfilment of the requirements for environmental and health and safety accreditation; (e) any change of control of the accredited manufacturer following a change in its ownership structure or for any other reason. 2. An accredited manufacturer shall provide the ECB for the relevant manufacturing site with: (a) a copy of the certificates for its environmental and health and safety management systems each time the certificate referred to in Articles 3(2)(a) and 4(2)(a) is renewed; (b) for each calendar year and within 4 months following the end of the year, the summaries, translated into English, of the latest environmental and health and safety external audit reports issued by the relevant certification authorities; (c) for each calendar year and within 4 months following the end of the year, annual reports in English on the performance of its environmental and health and safety management systems following the templates referred to in Articles 5(1)(d) and 7(1)(d); (d) for each calendar year and within 4 months following the end of the year, general information and environmental data on annual consumption and emissions caused by euro banknote production activity as established by the ECB Environmental Questionnaire provided by the ECB. 3. If the accredited manufacturer is a printing works, it shall also: (a) perform analyses on the chemical substances specified in the list referred to in Article 10(1) conducted by the laboratories indicated on the list referred to in Article 10(2). These analyses shall be carried out on finished euro banknotes according to standard operating procedures laid down separately at least once per each individual production and additionally whenever the accredited manufacturer deems it appropriate to monitor conformity with the chemical substances acceptance limits. The accredited manufacturer shall report to the ECB on each individual sample analysis by using the analysis report template provided by the ECB; (b) report for each calendar year and within 4 months following the end of the year on the performance of the laboratories having carried out the analyses referred to in point (a) by using a performance report template provided by the ECB; (c) conclude supply contracts with euro banknote raw material suppliers, which include the obligation for euro banknote raw material suppliers to ensure that any chemical substances contained in euro banknote raw materials produced by the latter do not, when analysed in finished euro banknotes pursuant to paragraph 3(a), exceed the acceptance limits referred to in Article 10(1). To fulfil this requirement, the accredited manufacturer shall provide the euro banknote raw material suppliers with all relevant documentation. Euro banknote raw materials suppliers may use the laboratories specified in the list referred to in Article 10(2) for their own analytical needs; (d) ensure that any plate making company to which it outsources has valid ISO 14001 and OHSAS 18001 certificates for its relevant production sites. 4. An accredited manufacturer shall keep confidential the technical details relating to environmental and health and safety requirements referred to in Article 2(6). Article 10 Continuing obligations of the ECB 1. The ECB shall establish a list of chemical substances to be analysed and their acceptance limits. Without prejudice to Article 19, exceeding these acceptance limits, including in the cases foreseen in Article 9(3)(c), shall have no impact on a manufacturers health and safety accreditation. 2. The ECB shall maintain a list of laboratories to be used to analyse the presence and concentration of chemical substances on the list referred to in paragraph 1. The analysing methods to be applied shall be laid down separately. 3. The ECB shall inform accredited manufacturers of any updates to the lists referred to in paragraphs 1 and 2. SECTION V CONSEQUENCES OF NON-CONFORMITY Article 11 Non-conformity If the accredited manufacturer does not comply with any of the obligations laid down in Article 9 or if the information provided to the ECB according to Article 9(2)(b), (c) and (d) and Article 9(3)(a) and (b) is incomplete, this shall constitute a non-conformity by the manufacturer with the requirements for environmental or health and safety accreditation. Article 12 Written observation 1. The ECB shall make a written observation to the accredited manufacturer in the event of non-conformity of the type referred to in Article 11, laying down the time limit for such manufacturer to remedy the non-conformity. 2. The written observation shall state that: (a) if the non-conformity has not been remedied within the time limit referred to in paragraph 1; or (b) if there is a second instance of non-conformity within the time limit referred to in paragraph 1, the ECB shall take a decision under Article 13. Article 13 Suspension of environmental or health and safety accreditation in relation to new orders 1. If, within the time limit referred to in Article 12(1), either the non-conformity has not been remedied or there is a second instance of non-conformity, but the accredited manufacturer puts forward a reasonable case that it will be able to correct the non-conformity, the ECB shall take a decision: (a) laying down, in consultation with the accredited manufacturer, a time limit for the accredited manufacturer to remedy the non-conformity; (b) suspending the accredited manufacturers accreditation with respect to its ability to accept new orders for the euro banknote production activity in question, including participation in tender procedures relating to a euro banknote production activity, until the time limit referred to in point (a) expires or, if the non-conformity has been remedied within this time limit, until the non-conformity has been remedied. 2. If however the accredited manufacturer does not put forward a reasonable case that it will be able to correct the non-conformity referred to in paragraph 1, the ECB shall take a decision pursuant to Article 14. Article 14 Revocation of environmental or health and safety accreditation 1. The ECB shall revoke an accredited manufacturers environmental or health and safety accreditation: (a) if the accredited manufacturer is not able to rectify its non-conformity within the time limit referred to in Article 13(1)(a); or (b) pursuant to Article 13(2). 2. In its revocation decision, the ECB shall specify the date from which the accredited manufacturer may reapply for accreditation. Article 15 Review procedure 1. If the ECB has taken any of the following decisions: (a) rejecting a request to initiate the environmental or health and safety accreditation procedure; (b) refusing to grant environmental or health and safety accreditation; (c) a decision pursuant to Articles 12 to 14, the manufacturer or accredited manufacturer may, within 30 ECB working days of notification of such a decision, submit a written request to the Governing Council to review the decision. The manufacturer or accredited manufacturer shall include its reasons for such a request and all supporting information. 2. If the manufacturer or accredited manufacturer explicitly so requests, and gives reasons, the Governing Council may suspend the application of the decision that is to be reviewed. 3. The Governing Council shall review the decision and communicate its reasoned decision in writing to the manufacturer or accredited manufacturer within 2 months of receipt of the request. 4. The application of paragraphs 1 to 3 shall be without prejudice to any rights under Articles 263 and 265 of the Treaty. SECTION VI ENVIRONMENTAL PERFORMANCE Article 16 Information on the accredited manufacturers environmental performance In order to better assess accredited manufacturers environmental performance, the ECB may require accredited manufacturers for specific information or clarification in relation to the data provided in the ECB Environmental Questionnaire referred to in Article 9(2)(d). If necessary, the ECB may require a meeting with the accredited manufacturer at the ECBs premises. The ECB may also decide, with the permission of the accredited manufacturer and in conformity with all security requirements in force with regard to the accredited manufacturer, to carry out an on-site visit. The accredited manufacturer may also invite the ECB to an on-site visit to clarify the data provided in the ECB Environmental Questionnaire. SECTION VII FINAL PROVISIONS Article 17 ECB accreditation register 1. The ECB shall keep a register of environmental and health and safety accreditations: (a) listing the manufacturers which have been granted environmental and health and safety accreditation and the relevant manufacturing sites; (b) indicating in respect of each manufacturing site the euro banknote production activity for which environmental and health and safety accreditation has been granted; (c) recording the expiry of any environmental and health and safety accreditation. 2. If the ECB takes a decision under Article 13, it shall record the duration of the suspension. 3. If the ECB takes a decision pursuant to Article 14, it shall remove the name of the manufacturer from the register. 4. The ECB shall make available to NCBs and accredited manufacturers a list of accredited manufacturers contained in the register and any updates thereto. Article 18 Annual report 1. The ECB shall, on the basis of the information provided by the accredited manufacturers, compile an annual report on the environmental impact of euro banknote production activity and its effects on health and safety. 2. The ECB shall disclose information to the public on the general environmental and health and safety impacts of euro banknote production activity in accordance with Regulation (EC) No 1367/2006 of the European Parliament and of the Council of 6 September 2006 on the application of the provisions of the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to Community institutions and bodies (2). Article 19 Transitional provision From the 2016 production of euro banknotes, NCBs shall not validate any printed euro banknotes with chemical substances exceeding the acceptance limits referred to in Article 10(1). Article 20 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the 2013 production of euro banknotes. Done at Frankfurt am Main, 21 June 2011. The President of the ECB Jean-Claude TRICHET (1) Available on http://osha.europa.eu. (2) OJ L 264, 25.9.2006, p. 13.